Exhibit 10.17 

 

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

THIS SEPARATION AND RELEASE OF CLAIMS AGREEMENT (this “Agreement”) is dated as
of April 28, 2014 (the “Execution Date”), by and between Green Energy Management
Services Holdings, Inc., a Delaware corporation (the “Company”), on behalf of
itself, its subsidiaries and other corporate affiliates and each of their
respective employees, officers, directors, owners, shareholders and agents
(collectively referred to herein as, the “Employer Group”), and John Tabacco
(the “Executive”). The Company and the Executive are sometimes collectively
referred to herein as the “Parties.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the Company and the Executive hereby agree as
follows:

 

1.           The Executive’s Separation. (a) The Executive’s employment with,
and membership on the board of directors of, the Company will terminate
effective as of the business day immediately following the date that the Company
files its Annual Report on Form 10-K for the fiscal year ended December 31, 2013
with the Securities and Exchange Commission (the “Separation Date”). After the
Separation Date, the Executive will not represent himself as being an employee,
officer or a director of the Company for any purpose. Except as otherwise set
forth in this Agreement, the Separation Date will be the employment and
directorship termination date for the Executive for all purposes, meaning the
Executive will no longer be entitled to any further compensation, monies or
other benefits from the Company, including coverage under any benefits plans or
programs sponsored by the Company. The Executive hereby resigns, effective as of
the Separation Date, all positions, titles, duties, authorities and
responsibilities with, arising out of or relating to his employment with, or as
a member of the board of directors of, the Company and any subsidiaries and
affiliates and agrees to execute any and all additional documents and take such
further steps as may be required to effectuate such resignation.

 

(b)         The Executive shall provide his resignation (attached hereto as
Exhibit A) on the date hereof which shall become automatically effective as of
9:00am EST on the Separation Date (the “Effective Time”).

 

2.           Certain Consideration. The Executive acknowledges that he will
receive through and including the Separation Date, less applicable withholdings,
solely the Consideration set forth on Exhibit B attached hereto (the
“Consideration”), in consideration for the Executive’s execution, non-revocation
of, and compliance with this Agreement, including the Company Release (as
defined below in Section 3(a)(i)). The Executive further acknowledges no
entitlement to any additional payments, benefits or consideration not
specifically referenced herein and shall receive no compensation, benefits or
any other consideration for his service on the board of directors of the Company
through and including the Separation Date.

 

3.           Release.

 

(a)         (i)         For and in consideration of the receipt of the
Consideration and promises set forth in this Agreement, the Executive, for the
Executive, the Executive’s marital community and children, the Executive’s
heirs, beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, hereby forever releases and discharges
the Company and any of its divisions, affiliates, subsidiaries, parents,
predecessors, successors, assigns, and, with respect to such entities, their
officers, directors, managers, members, employees, agents, stockholders,
administrators, general or limited partners, representatives, attorneys,
insurers and fiduciaries, past, present and future (collectively, the “Company
Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment and separation from employment with the Company, its
affiliates and subsidiaries (collectively, with the Company, the “Affiliated
Entities”), which the Executive now has or may have against the Company Released
Parties, whether known or unknown to the Executive, and whether vicarious,
derivative, or direct (the “Company Release”). Such released claims include,
without limitation, any and all claims arising under federal, state or local
laws pertaining to employment, including, without limitation, Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. 621 et seq. (“ADEA”), the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, as amended, 29
U.S.C. Section 201 et seq., the Americans with Disabilities Act, as amended, 42
U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as
amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all other federal, state or
local laws regarding employment discrimination and/or federal, state, or local
laws of any type or description regarding employment, including, but not limited
to, any claims arising from or derivative of the Executive’s employment and
separation from employment with the Affiliated Entities, as well as any and all
such claims under state contract or tort law, and including any claim for
attorneys’ fees. Notwithstanding anything else herein to the contrary, this
Section 3(a)(i) shall not affect and does not release: (x) any claims that
cannot be waived by applicable law or (y) rights to indemnification or liability
insurance coverage the Executive may have under the Certification of
Incorporation and the Bylaws of the Company, or applicable law.

 



 

 

 

(ii)         For and in consideration of the Executive signing this Agreement,
the Company and for its Company Released Parties, hereby forever releases and
discharges the Executive, the Executive’s marital community and his children,
heirs, beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, (collectively, the “Executive Released
Parties” and together with the Company Release Parties, the “Release Parties”)
from any and all claims of any kind arising out of, or related to, the
Executive’s employment and separation from employment with the Company, its
affiliates and subsidiaries, which the Company now has or may have against the
Executive Released Parties, whether known or unknown to the Company, and whether
vicarious, derivative, or direct (the “Executive Release” and together with the
Company Release, the “Release”). Such released claims include, without
limitation, any and all claims arising from or derivative of the Executive’s
employment and separation from employment with the Affiliated Entities, as well
as any and all such claims under state contract or tort law, and including any
claim for attorneys’ fees. Notwithstanding anything else herein to the contrary,
this Section 3(a)(ii) shall not affect and does not release: (x) any claims that
cannot be waived by applicable law or (y) any claims resulting from any conduct
of the Executive which constitutes fraud. The Company reserves its right to
enforce this Agreement. 

 

(b)         Each of the Parties hereby represents that such Party has not filed
or commenced any proceeding regarding the claims and matters discussed in
Section 3(a).

 

(c)         For the purpose of implementing a full and complete release and
discharge of the Released Parties, each Party expressly acknowledges that the
Release is intended to include in its effect, without limitation, all claims or
other matters described in Section 3(a) that such Party does not know or suspect
to exist in its or his favor (as applicable) at the time of execution hereof or
upon the termination of the Executive’s employment hereunder, and that the
Release contemplates the extinguishment of any and all such claims or other such
matters. The Released Parties who are not parties to this Agreement are
third-party beneficiaries of the Release and are entitled to enforce its
provisions.

 

(d)         The Executive warrants that no promise or inducement has been
offered for the Company Release other than as set forth herein and that the
Company Release is executed without reliance upon any other promises or
representations, oral or written. Any modification of the Company Release must
be made in writing and be signed by the Executive and the Company.

 

(e)          If any provision of the Release or compliance by the Executive or
the Company with any provision of the Release constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, will be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of the Release, which provisions will
remain binding on both the Executive and the Company. The Release is governed
by, and construed and interpreted in accordance with the laws of the State of
New York, without regard to principles of conflicts of law. The Release
represents the entire understanding of the Parties with respect to the subject
matter herein, and no oral representations have been made or relied upon by the
Parties.

 

(f)          The Executive acknowledges and agrees that he forever waives any
right to recover, and will not request or accept, anything of value from any of
the Company Released Parties as compensation or damages growing out of,
resulting from, or connected in any way with his employment or the ending of his
employment with the Company, the employment practices of the Company, or with
any other act, conduct, or omission of any of the Company Released Parties,
other than as specifically set out in this Agreement, whether sought directly by
him or by any administrative agency or other public authority, individual, or
group of individuals on his behalf.

 



2

 

  

4.           Further Promises, Undertakings, and Acknowledgements of the
Executive.

 

(a)          Return of Company Property. As of the Separation Date, the
Executive shall promptly return to David Selig, the Company’s Chief Financial
Officer, on behalf of the Company, in good and working condition all property of
the Company or any of the other Company Released Parties in his possession,
custody, or control, including without limitation: (i) physical property, such
as Company-provided equipment, computer and related equipment, credit card(s),
key(s), or identification or access card(s) or badge(s); (ii) access codes or
passwords to the Company’s information or security systems; and (iii) all
Confidential Information (as defined below) and other physical or electronic
documents concerning the business or operations of the Company or any of the
other Company Released Parties.

 

(b)         Removal of Personal Property. The Executive acknowledges that he
will have removed all of his personal property from the Company’s offices as of
the Separation Date.

 

(c)          Confidentiality.

 

(i)         The Executive understands and acknowledges that during the course of
his employment by the Company, he had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Employer Group and its businesses
and existing and prospective customers, suppliers, investors and other
associated third parties (collectively, “Confidential Information”). The
Executive further understands and acknowledges that this Confidential
Information and the Company’s ability to reserve it for the exclusive knowledge
and use of the Employer Group is of great competitive importance and commercial
value to the Company, and that improper use or disclosure of the Confidential
Information by the Executive might cause the Company to incur financial costs,
loss of business advantage, liability under confidentiality agreements with
third parties, civil damages and criminal penalties.

 

(ii)        For purposes of this Agreement, the term “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, client lists, manufacturing information, factory
lists, distributor lists, and buyer lists of the Employer Group or its
businesses or any existing or prospective customer, supplier, investor or other
associated third party, or of any other person or entity that has entrusted
information to the Company in confidence.

 

(iii)       The Executive understands that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

(iv)       The Executive understands and agrees that Confidential Information
developed by him in the course of his employment by the Company is subject to
the terms and conditions of this Agreement as if the Company furnished the same
Confidential Information to the Executive in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Executive, provided that
such disclosure is through no direct or indirect fault of the Executive or
person(s) acting on the Executive’s behalf.

 



3

 

 

(v)        Disclosure and Use Restrictions. The Executive agrees and covenants:
(A) to treat all Confidential Information as strictly confidential; (B) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever; and (C)
not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Employer Group, except as required
in the performance of any of the Executive’s remaining authorized duties or with
the prior consent of the company in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information (x) as may be required by applicable law or regulation,
(y) pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency or (z) to the extent the Executive needs to
disclose the Confidential Information in order to secure the opportunities for
the Company discussed in Exhibit B attached hereto; provided that in the case of
clause (x) and (y) the disclosure does not exceed the extent of disclosure
required by such law, regulation or order; provided, further, that in the case
of clause (z) only to the extent such disclosure is required by other parties to
secure such opportunities. The Executive shall promptly provide written notice
of any such required disclosure to the Company.

 

(vi)       Duration of Confidentiality Obligations. The Executive understands
and acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue during and after his employment by the Company for ten (10) years from
the Separation Date; provided, however, that the Executive’s obligations with
respect to any trade secrets shall continue beyond ten (10) years for so long as
such information remains a trade secret under applicable law.

 

(d)         Non-Disparagement.

 

(i)         The Executive agrees not to express any statements, written or
verbal, or cause or encourage others to make any derogatory or damaging
statements, written or verbal, that in any way interfere with their existing or
prospective business relationships, or defame or disparage the personal or
business reputation, practices or conduct of the Company, the Company Released
Parties, the Affiliated Entities and any of their members, managers, directors,
owners, employees, officers, family members, representatives and attorneys.
Furthermore, the Executive will not represent himself as being an employee,
officer, agent or representative or a director of the Company, its subsidiaries
or product lines, for any purpose. The Executive understands and acknowledges
that this Section 4(d) is a material inducement to the making of this Agreement
and that he violates the terms of this Section 4(d), any unvested Warrants (as
defined in Exhibit B) shall be immediately forfeited and the Company and the
Employer Group will be entitled to pursue any other legal and equitable
remedies, including without limitation, the right to recover damages (including
but not limited to any amounts paid and/or owing under this Agreement) and to
seek injunctive relief.

 

(ii)        This Section 4(e) does not, in any way, restrict or impede the
Executive from complying with any applicable law or regulation or a valid order
of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the company.

 

5.           Knowing and Voluntary Acknowledgement. The Executive specifically
agrees and acknowledges that: (a) the Executive has read this Agreement in its
entirety and understands all of its terms, including the Company Release; (b)
the Executive has been advised of and has availed himself of his right to
consult with his attorney prior to executing this Agreement; (c) the Executive
knowingly, freely and voluntarily assents to all of its terms and conditions
including, without limitation, the waiver, release and covenants contained
herein; (d) the Executive is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled; (e) the Executive is not waiving or
releasing rights or claims that may arise after his execution of this Agreement;
and that (f) the Company Release in this Agreement is being requested in
connection with the cessation of his employment and directorship with the
Company.

 



4

 

 

6.           Restrictive Covenant Remedies. In the event of a breach or
threatened breach by the Executive of any of the provisions of this Agreement,
the Executive hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief. Furthermore, any breach of
Sections 4(c) or 4(d) by the Executive, shall result in the immediate forfeiture
of the Executive’s right, title and interest in and to all unvested Warrants.

 

7.           Non-Disparagement of the Executive. The Company agrees that, for a
period of twenty-four (24) months from the Separation Date, it shall direct its
executive officers and directors that, either on behalf of the Company or in
their personal capacity, they will not make (a) any public statement that
disparages or demeans the services, ability, business ethics or conduct of the
Executive; or (b) any public comments or statements detrimental to the interests
of the Executive other than in the course of lawful competition with the
Executive or as otherwise permitted by law. This Section 7 does not, in any way,
restrict or impede the Company or its executive officers and directors from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency; provided that such
compliance does not exceed that required by the law, regulation, or order.

 

8.           Successors and Assigns.

 

(a)         Assignment by the Company. The Company may assign this Agreement to
any subsidiary or corporate affiliate in the Employer Group or otherwise, or to
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Employer
Group and permitted successors and assigns.

 

(b)         No Assignment by the Executive. The Executive may not assign this
Agreement or any part hereof. Any purported assignment by the Executive shall be
null and void from the initial date of purported assignment.

 

9.           Governing Law; Jurisdiction; Venue; and Waiver of Jury Trial. This
Agreement, for all purposes, shall be construed in accordance with the laws of
the State of New York without regard to conflicts-of-law principles. Any action
or proceeding by either of the Parties to enforce this Agreement shall be
brought only in any state or federal court located in New Castle County,
Delaware. The Parties hereby irrevocably submit to the exclusive jurisdiction of
such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue. The Parties irrevocably waive the
right to trial by jury and agree not to ask for a jury in any such proceeding.

 

10.         Entire Agreement. Unless specifically provided herein, this
Agreement, together with all of its exhibits, contains all the understandings
and representations between the Executive and the Employer Group pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter. The Parties mutually agree that the
Agreement, together with all of its exhibits, can be specifically enforced in
court and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

11.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by a director of the Company designated
by the board of directors of the Company as the authorized signatory for this
Agreement. No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

12.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

 



5

 

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

13.         Confidentiality. Except as provided with respect to each party’s
respective directors, officers, principals, advisors, financing sources,
co-investors and other related representatives, as set forth herein or except as
may be required by law, each Party will not directly or indirectly publish,
disseminate or otherwise disclose, deliver or make available to any person,
entity or other third party, without the prior written consent of the other
Party, any of the following information (a) this Agreement, (b) any discussions
between the Parties relating to Executive’s prior and/or future role with the
Company and (c) any discussions between the Parties relating to the existence of
the Agreement or its terms.

 

14.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

15.         Counterparts. This Agreement may be executed in one or more
counterparts (which may be delivered by electronic transmission or via pdf, with
the same effect as an original counterpart), each of which shall be deemed an
original, but which together shall constitute a fully executed Agreement.

 

16.         Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.

 

17.         Attorneys’ Fees. Should the Executive breach any of the terms of the
restrictive covenants obligations referenced herein, to the extent authorized by
state law, the Executive will be responsible for payment of all reasonable
attorneys’ fees and costs that the Company incurred in the course of enforcing
the terms of the Agreement, including demonstrating the existence of a breach
and any other contract enforcement efforts.

 

18.         Acknowledgment of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT. THE EMPLOYEE FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN
AGREEMENT TO RELEASE THE COMPANY FROM ANY AND ALL CLAIMS.

 

[Signature Page Follows] 

 



6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

  GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.       By: /s/ Ronal Ulfers,
Jr.    

Name: Ronald Ulfers, Jr.

Title: Authorized Signatory

 

 

EXECUTIVE

      /s/ John Tabacco  

Name: John Tabacco

 

Signature Page to the Separation and Release of Claims Agreement

 



7

 

 

EXHIBIT A

 

April 28, 2014

 

Green Energy Management Services Holdings, Inc.

450 7th Ave, 39th Floor

New York, NY 10123

Attention: Board of Directors

 

Dear Members of the Board of Directors:

 

I would like to notify you of my intent to resign effective as of the Effective
Time (as defined in the Separation and Release of Claims Agreement, dated as of
the date hereof, by and between the undersigned and Green Energy Management
Services Holdings, Inc. (the “Company”)) from all my positions as an officer,
employee and a director of the Company and its subsidiaries.

 

My resignation is not due to any disagreements as to any matter relating to the
Company’s operations, policies or practices or otherwise, between the Company
and me relative to this decision.

 



  Sincerely,  



  /s/ John Tabacco   John Tabacco



 



 

 

 

EXHIBIT B

 

In consideration for the Executive’s execution, non-revocation of, and
compliance with the Agreement, including the Release, the Executive acknowledges
that he will receive through and including the Separation Date, less applicable
withholdings, solely the following consideration:

 

1.Effective as of the Separation Date, the Executive shall receive warrants to
purchase 2,000,000 restricted shares (collectively, the “Warrants”) of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), at an
exercise price of $0.05 per share; provided that the Warrants shall vest as
provided herein. All warrants will be in the customary standard form. The
Warrants shall be deposited into escrow with the Company’s counsel, Foley
Shechter, LLP, attention Sasha Ablovatskiy, Esq., and shall be subject to
vesting conditions as set forth below. Notwithstanding anything to the contrary
in the Agreement, the maximum aggregate amount of Warrants that the Executive
may receive under the Agreement shall not exceed 2,000,000.

 

2.In the event the Executive is able to provide the Company by December 31, 2014
a non-binding letter of intent (the “LoI”) evidencing a potential opportunity
for the Company to acquire, merge or otherwise combine with a target engaged in
the business (and industry) of the type which the Company and the Executive are
currently examining (the “Opportunity”), the first 1,000,000 Warrants shall
fully vest and be released to the Executive; provided further that any such
target must have a dual license to lawfully conduct all of the business
activities of the type that the Company and the Executive are currently
considering for such Opportunity (i.e., the target must have secured all
necessary licenses, permits and consents to continue to conduct its business in
the manner that it is being currently conducted).

 

3.In the event the Company consummates the Opportunity pursuant to the LoI
within six (6) months of the date of the LoI, the second 1,000,000 Warrants
shall fully vest and be released to the Executive.

 

4.If the Swiss Re opportunity that the Company and the Executive have discussed
(the “Swiss Re Opportunity”) closes by the end of the third quarter 2014,
resulting in the Company receiving a net profit of at least $35,000 from such
opportunity, the second 1,000,000 Warrants shall fully vest and be released to
the Executive when such profit is received by the Company.

 

5.If Swiss Re Opportunity does not close by the end the third quarter 2014, then
the Executive may present to the Company a lighting or a SP1000 opportunity
resulting in the Company receiving a net profit of at least $35,000 from such
opportunity by the end of the third quarter 2014. If and when the Company
receives such net profit of at least $35,000 from such opportunity, the second
1,000,000 Warrants shall fully vest and be released to the Executive.

 

6. The Company may enter in the future into one or more formal consulting
agreements with the Executive for any other future opportunities on a deal by
deal basis, with the terms of such agreements to be mutually agreed to between
the Company and the Executive; provided that the Executive shall be entitled to
receive a consulting fee equal to at least 10% of the net profits that the
Company receives from any such deal. The Executive acknowledges that the
Company’s acceptance of any such consulting agreement shall be subject to the
approval of the board of directors of the Company.

 

7. Executive will receive one final payment of $6,000 within one (1) business
day of the later of (i) date of the Agreement and (ii) the date that the
Company’s board of directors approves the Agreement.

 



 

 

 

AMENDMENT NO. 1 TO THE SEPARATION AND RELEASE OF CLAIMS AGREEMENT, DATED AS

OF APRIL 28, 2014 (THE “AGREEMENT”)

 

This Amendment No. 1 (this “Amendment”) to the Separation and Release of Claims
Agreement, dated as of April 28, 2014 (the “Agreement”), is entered into by and
between Green Energy Management Services Holdings, Inc., a Delaware corporation
(the “Company”), and John Tabacco (the “Executive”). Unless otherwise defined
herein, capitalized terms used in this Amendment shall have the meaning given to
them in the Agreement.

 

NOW, THEREFORE, in consideration of the Parties continuing to have certain
discussions related to the Company and its business and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:

 

1.The first sentence of Section 1(a) of the Agreement is amended to read as
follows:       “The Executive’s employment with, and membership on the board of
directors of, the Company will terminate effective as of Wednesday, May 21, 2014
(the “Separation Date”).”

 





  2. Section 1(b) of the Agreement is amended and restated to read as follows:  
        “The Executive shall provide his resignation (attached hereto as Exhibit
A) on the date hereof which shall become automatically effective as of 5:30pm
EST on the Separation Date (the “Effective Time”).”         IN WITNESS WHEREOF,
this Amendment has been executed by the Company as of May 13, 2014.



 



  GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.         By: /s/ Ronald Ulfers,
Jr.   Name: Ronald Ulfers, Jr.   Title: Authorized Signatory  



  ACCEPTED AND AGREED:        EXECUTIVE:         /s/ John Tabacco   Name: John
Tabacco





 



 

 

 

AMENDMENT NO. 2 TO THE SEPARATION AND RELEASE OF CLAIMS AGREEMENT, DATED AS

OF APRIL 28, 2014

 

This Amendment No. 2 (this “Amendment”) to the Separation and Release of Claims
Agreement, dated as of April 28, 2014, as amended on May 13, 2014 (as amended,
the “Agreement”), is entered into by and between Green Energy Management
Services Holdings, Inc., a Delaware corporation (the “Company”), and John
Tabacco (the “Executive”). Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meaning given to them in the Agreement.

 

NOW, THEREFORE, in consideration of the Parties continuing to have certain
discussions related to the Company and its business and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties agree as follows:

 

1.The first sentence of Section 1(a) of the Agreement is amended to read as
follows:       “The Executive’s employment with, and membership on the board of
directors of, the Company will terminate effective as of Friday, May 23, 2014
(the “Separation Date”).”

 



  2. Section 1(b) of the Agreement is amended and restated to read as follows:  
        “The Executive shall provide his resignation (attached hereto as Exhibit
A) on the date hereof which shall become automatically effective as of 7:30pm
EST on the Separation Date (the “Effective Time”).”         IN WITNESS WHEREOF,
this Amendment has been executed by the Company as of May 21, 2014.



 



  GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.         By: /s/ Ronald Ulfers,
Jr.   Name: Ronald Ulfers, Jr.   Title: Authorized Signatory  



  ACCEPTED AND AGREED:        EXECUTIVE:         /s/ John Tabacco   Name: John
Tabacco

 

 



 

 



